Filed 6/18/14 P. v. Roberson CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D065372

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCE328755)

JEFFREY ROBERSON,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, John M.

Thompson, Judge. Affirmed.



         Steven J. Carroll, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.



         Jeffrey Roberson pled guilty to attempted murder (Pen. Code, §§ 187, 664) during

which he personally used a firearm (id., § 12022.5, subd. (a)) and caused the victim great
bodily injury (id., § 12022.7, subd. (a)). In accordance with the stipulation of the parties,

the trial court sentenced Roberson to prison for an aggregate term of 14 years.

       Appointed appellate counsel filed a brief summarizing the facts and proceedings in

the trial court. Counsel presented no argument for reversal, but asked this court to review

the record for error in accordance with People v. Wende (1979) 25 Cal. 3d 436 (Wende).

Pursuant to Anders v. California (1967) 386 U.S. 738 (Anders), counsel suggested as

possible issues whether Roberson's guilty plea was constitutionally valid and whether

there was a proper factual basis for the plea. After we received counsel's brief, we

notified Roberson by letter he could file a supplemental brief, but he did not respond.

       We have reviewed the entire record pursuant to Wende, supra, 25 Cal. 3d 436 and

Anders, supra, 386 U.S. 738, and considered the issues suggested by counsel, but

discerned no reasonably arguable appellate issues. Roberson has been represented

adequately by counsel on this appeal.

                                      DISPOSITION

       The judgment is affirmed.


                                                                                   IRION, J.

WE CONCUR:

MCCONNELL, P. J.

BENKE, J.




                                              2